DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. Applicant argument – (pages 7-8) Applicant argues the lack of teaching of the new amendment regarding the storing of plurality of different models and different classes of substrates. Please read the Remarks for further detail. 
Examiner’s response – An updated search found that Hennessey et al (US 6,246,787) in the same field of substrate imaging, processing and analyzing have a knowledgebase that contain the plurality of models and classes of substrates anomalies and defects which is use to search and match with a predefine accuracy. The combination of MIDDLEBROOKS et al and Hennessey et al addresses the claim invention. Please view the Office Action below for further detail. MIDDLEBROOKS et al teaches the new claims 17-19, where the new claims clarify that the first attributes as structure and second attributes as the entire substrate. MIDDLEBROOKS et al teaches these claim elements. 
	Page 6 of the Remarks discuss about improvement of speed and reliability of determine 3D information structure features on substrates with parameters that would affect the final etch process on top of slight changes by manufacturer on the listed parameters to ensure a desire outcome in the etching process and of the overall fabrication process. Examiner suggest amendment with these elements as part of the method claim, where such amendment will be able to help the instant invention to stand apart from the combination teaching. Many elements in the Remark the Examiner does not seem incorporated in the claim language thus does not have weight for consideration during examination. Currently the Examiner view the independent claim as a database of 3D information of structure that is use to match two kind of attributes: structure and the entire substrate, with function to search to match with relevant model and another function for not matching. Additoinal amendment to clarify detail of gerenation of attributes, what detail would make the searching function unquie, what is the result of matching or mismatch would help the system to do a better job of improvement of speed and reliability of determine 3D information structure features on substrates with constant slight changes by manufacturer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over MIDDLEBROOKS et al (US 2019/0310554) in view of Hennessey et al (US 6,246,787).
Claim 1:
MIDDLEBROOKS et al (US 2019/0310554) teaches A method (figures 5-6 are flowchart view as method) for determining three dimensional (3D) (0103 teaches three-dimensional derived image features of design pattern feature in a third dimension) information of structural elements of substrate, the method comprising:
generating or receiving a first set of one or more attributes of the structural elements of the substrate, wherein the one or more attributes are determined based on scanning electron microscope (SEM) images of the structural elements (0007 teaches the use to SEM to measure critical dimension of structure and substrates, which are view as attributes,  and the structure is view as first set of attributes; 0009 teaches attributes such as lines; 0130 teaches matching with models using attributes such as contour, identified measures, product structures, evaluating pixel for accurate model);
searching, based on a second set of one or more attributes that can be different from the first set of the one or more attributes, the plurality of different models, for a relevant model that is estimated to predict, with at least a predefined accuracy, the 3D information of the structural elements of substrate (0071 teaches match/mismatching/searching to identify the predictions matching of pattern/structure process; 0130 teaches matching/searching models with identify parameters, contours, patterns which are view as structural elements, where pattern is considered as a second set of attribute, 0003 and 0054 teaches support of an entire pattern (substrate) is radiated with a beam or imaged; above and 0103 teaches where 3D features are considered; 0006 teaches require accuracy and 0087-0088 teaches use of threshold for estimated for a particular patterning. Above where first attribute (structure) is view different from the second attribute (entire pattern).);
if the search identifies a relevant model predicting the 3D information of the structural elements of substrate, using identified the relevant model and the first set of one or more attributes of the structural element (0071 teaches identify the model with prediction match a measured output; 0089 teaches model prediction the formation of the physical structure (first attribute) with compared (search) structures of estimated model; above address 3D consideration); and
if the searching does not identify a relevant model, responding to a failure to find the relevant model (0071 teaches mismatch/failure, where mismatch will deteriorate yield of pattern processing; 0093 teaches model output prediction mismatch with observed).
MIDDLEBROOKS et al do not teach the following, which is taught by Hennessey et al (US 6,246,787):
storing a plurality of different models that can be used to predict 3D information of structure elements of a plurality of different classes of substrates (column 2 lines 1-20 teaches knowledgebase that storing labeling anomalies (plurality of different models) on a manufactured object (3D structured elements) in order to locate having maximum similarity (for searching and matching); figure 1 and column 5 lines 10-40 also teach of a defect knowledgebase for defects (plurality of different model) use to detect-and-locate on semiconductor wafers (which include substrates). Examiner view knowledgebase as a storage for different kind of anomalies or defect which are view as plurality of different model with different class. Since this is use on semiconductor wafer this would address the 3D information structure elements.), wherein each model in the plurality of different model can predict, with a predefined accuracy, 3D information regarding a substrate that belongs to a different class of substrates than other models in the plurality of models (figure 19 part 318 and 320 teaches using knowledgebase (stored with plurality of different models) to matching and generating class with certainty value; column 8 lines 10-30 teaches knowledgebase with storage of different model with rules for confident level view as predicting, where the confidence level is based on mathematically weighting, mean and standard deviation. For example, 60 percent, which is view as the predefined accuracy for prediction).
MIDDLEBROOKS et al and Hennessey et al are both in the field of image processing especially for substrate such as wafer with further processing such as searching, matching and predicting of the plurality of structural elements of the substrates such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify by enhancing the reference database that stored digital images of SEM by MIDDLEBROOKS et al (0064-0065) with Hennessey et al by increase storage with further information of different models and different classes of substrates by incorporating the knowledgebase with the reference database with plurality of different models and classes regarding anomalies and defects, where the combination of  reference models of MIDDLEBROOKS et al, and defect and anomalies models of Hennessey et al, will achieve better accuracy by narrowing and focusing the scope of the system classification effort as 

Claim 2:
MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
the responding to the failure comprises calculating a new model based on the substrate (0071 teaches mismatch result in deteriorate yield where estimation/calculation produce one or more parameter model 410/new model).

Claim 3:
MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
different models represent different classes of training substrates (figure 11 and 0028 teaches different design pattern such as features, blur, strain and curvature; figure 12 teaches classifying parts of plurality of derived images feature; figure 13 teaches a first classifier model; figure 15 teaches a second classifier model, figure 16 teaches combination classifier. Cited teaches different model with different classifier/train for different models/substrates).

Claim 4:
MIDDLEBROOKS et al further teaches:
The method according to claim 3 comprising 
classifying the different training substrates by applying a classification process (above teaches different classifier with figures 13, 15 and 16 all applying different classification process, where classification include training; above teaches where such application is apply to substrates).

Claim 5:
MIDDLEBROOKS et al further teaches:
The method according to claim 3 wherein 
the classifying is based, at least in part, on manufacturing information related to the different training substrates (0165-0166 teaches manufacturing and evaluation/classifying regarding substrates; above teaches different classifiers).

Claim 6:
MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
a certain model represents a certain class of training substrates that are mutually predictable (figure 11 and 0028 teaches different design pattern such as features, blur, strain and curvature, listed are the different model represented; figures 13, 15-16 are the different, certain classes. These models are listed is view as they are mutually predictable from these substrates).

Claim 7:
MIDDLEBROOKS et al further teaches:
The method according to claim 6 comprising 
verifying an inclusion of the training substrates in the certain class of the training substrates (figure 16 teaches combination/inclusion classifier, where classifier include training; above teaches substrates).

Claim 8:
MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
the searching comprises determining an accuracy of prediction of at least some of the multiple models based on a relationship between (0130 teaches accurate model estimation/prediction in evaluating pixel of images/models) 
(a) the one or more attributes of the structural elements of the substrate (0007 teaches critical dimension of structure; 0009 teaches lines which are view as attributes), and 
(b) one or more attributes associated with each model of the at least some of the multiple models (0008 teaches attributes such as pixel differences between images/models; 0009 teaches attributes to multiple models such as patterns).

Claim 9:
MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
the searching comprises determining a confidence level of a prediction related to each of the models (0087-0088, where 0087 teaches the use of threshold values and in 0088 teaches the use of such value for estimated for a particular patterning, where threshold is view as a confidence level).

MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
the one or more attributes of the structural elements of the substrate are generated by compensating for differences in an acquisition of SEM images of different sites of the structural elements of the substrate (0009-0010 teaches attributes such as lines that are thinning or necking with defect/difference expected and predict formation of part of the physical structure and generate an output of the patterning process; above teaches SEM images with structural elements where defect is view as differences. 0010 teaches adapting which is view as compensating).

Claim 11:
MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
an attribute of the structural elements of the substrate represents information regarding a group of structural elements of the substrate (0009-0010 teaches attribute such as lines that are thinning, necking, bridging/shorting is view as a group of the substrate structure).

Claim 12:
MIDDLEBROOKS et al further teaches:
The method according to claim 11 wherein 
the group of structural elements of the substrate belongs to a single die of the substrate (0003 teaches target portion part of one or several dies; 0040 teaches projection system for one or more dies).
Claim 13:
MIDDLEBROOKS et al further teaches:
The method according to claim 1 wherein 
the one or more attributes are determined based, at least in part, on information regarding a manufacturing process of the substrate (0009-0010 teaches attribute such as lines that are thinning, necking, bridging/shorting are all part of the manufacturing process on the substrate imaged by SEM).

Claim 14:
MIDDLEBROOKS et al (US 2019/0310554) A non-transitory computer readable medium (0015 teaches non-transiotry) for determining three dimensional (3D) information of structural elements of substrate (0103 teaches three-dimensional derived image features of design patter feature in a third dimension), the non-transitory computer readable medium stores instructions for:
generating or receiving a first set of one or more attributes of the structural elements of the substrate, wherein the one or more attributes are determined based on scanning electron microscope (SEM) images of the structural elements (0007 teaches the use to SEM to measure critical dimension of structure and substrates, which are view as attributes,  and the structure is view as first set of attributes; 0009 teaches attributes such as lines; 0130 teaches matching with models using attributes such as contour, identified measures, product structures, evaluating pixel for accurate model);
searching, based on a second set of one or more attributes that can be different from the first set of the one or more attributes, the plurality of different models, for a relevant model that is estimated to predict, with at least a predefined accuracy, the 3D information of the structural elements of substrate (0071 teaches match/mismatching/searching to identify the predictions matching of pattern/structure process; 0130 teaches matching/searching models with identify parameters, contours, patterns which are view as structural elements, where pattern is considered as a second set of attribute, 0003 and 0054 teaches support of an entire pattern (substrate) is radiated with a beam or imaged; above and 0103 teaches where 3D features are considered; 0006 teaches require accuracy and 0087-0088 teaches use of threshold for estimated for a particular patterning. Above where first attribute (structure) is view different from the second attribute (entire pattern).);
if the search identifies a relevant model predicting the 3D information of the structural elements of substrate, using identified the relevant model and the first set of one or more attributes of the structural element (0071 teaches identify the model with prediction match a measured output; 0089 teaches model prediction the formation of the physical structure (first attribute) with compared (search) structures of estimated model; above address 3D consideration); and
if the searching does not identify a relevant model, responding to a failure to find the relevant model (0071 teaches mismatch/failure, where mismatch will deteriorate yield of pattern processing; 0093 teaches model output prediction mismatch with observed).
MIDDLEBROOKS et al do not teach the following, which is taught by Hennessey et al (US 6,246,787):
storing a plurality of different models that can be used to predict 3D information of structure elements of a plurality of different classes of substrates (column 2 lines 1-20 teaches knowledgebase that storing labeling anomalies (plurality of different models) on a manufactured object (3D structured elements) in order to locate having maximum similarity (for searching and matching); figure 1 and column 5 lines 10-40 also teach of a defect knowledgebase for defects (plurality of different model) use to detect-and-locate on semiconductor wafers (which include substrates). Examiner view knowledgebase as a storage for different kind of anomalies or defect which are view as plurality of different model with different class. Since this is use on semiconductor wafer this would address the 3D information structure elements.),wherein each model in the plurality of different model can predict, with a predefined accuracy, 3D information regarding a substrate that belongs to a different class of substrates than other models in the plurality of models (figure 19 part 318 and 320 teaches using knowledgebase (stored with plurality of different models) to matching and generating class with certainty value; column 8 lines 10-30 teaches knowledgebase with storage of different model with rules for confident level view as predicting, where the confidence level is based on mathematically weighting, mean and standard deviation. For example, 60 percent, which is view as the predefined accuracy for prediction).
MIDDLEBROOKS et al and Hennessey et al are both in the field of image processing especially for substrate such as wafer with further processing such as searching, matching and predicting of the plurality of structural elements of the substrates such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify by enhancing the reference database that stored digital images of SEM by MIDDLEBROOKS et al (0064-0065) with Hennessey et al by increase storage with further information of different models and different classes of substrates by incorporating the knowledgebase with the reference database with plurality of different models and classes regarding anomalies and defects, where the combination of  reference models of MIDDLEBROOKS et al, and defect and anomalies models of Hennessey et al, will 



Claim 15:
MIDDLEBROOKS et al (US 2019/0310554) A system (figure 3 teaches a system) for determining three dimensional (3D) (0103 teaches three-dimensional derived image features of design patter feature in a third dimension) information of structural elements of substrate, the system comprises a processor; configured to:
generating or receiving a first set of one or more attributes of the structural elements of the substrate, wherein the one or more attributes are determined based on scanning electron microscope (SEM) images of the structural elements (0007 teaches the use to SEM to measure critical dimension of structure and substrates, which are view as attributes,  and the structure is view as first set of attributes; 0009 teaches attributes such as lines; 0130 teaches matching with models using attributes such as contour, identified measures, product structures, evaluating pixel for accurate model);
searching, based on a second set of one or more attributes that can be different from the first set of the one or more attributes, the plurality of different models, for a relevant model that is estimated to predict, with at least a predefined accuracy, the 3D information of the structural elements of substrate (0071 teaches match/mismatching/searching to identify the predictions matching of pattern/structure process; 0130 teaches matching/searching models with identify parameters, contours, patterns which are view as structural elements, where pattern is considered as a second set of attribute, 0003 and 0054 teaches support of an entire pattern (substrate) is radiated with a beam or imaged; above and 0103 teaches where 3D features are considered; 0006 teaches require accuracy and 0087-0088 teaches use of threshold for estimated for a particular patterning. Above where first attribute (structure) is view different from the second attribute (entire pattern).);
if the search identifies a relevant model predicting the 3D information of the structural elements of substrate, using identified the relevant model and the first set of one or more attributes of the structural element (0071 teaches identify the model with prediction match a measured output; 0089 teaches model prediction the formation of the physical structure (first attribute) with compared (search) structures of estimated model; above address 3D consideration); and
if the searching does not identify a relevant model, responding to a failure to find the relevant model (0071 teaches mismatch/failure, where mismatch will deteriorate yield of pattern processing; 0093 teaches model output prediction mismatch with observed).
MIDDLEBROOKS et al do not teach the following, which is taught by Hennessey et al (US 6,246,787):
storing a plurality of different models that can be used to predict 3D information of structure elements of a plurality of different classes of substrates (column 2 lines 1-20 teaches knowledgebase that storing labeling anomalies (plurality of different models) on a manufactured object (3D structured elements) in order to locate having maximum similarity (for searching and matching); figure 1 and column 5 lines 10-40 also teach of a defect knowledgebase for defects (plurality of different model) use to detect-and-locate on semiconductor wafers (which include substrates). Examiner view knowledgebase as a storage for different kind of anomalies or defect which are view as plurality of different model with different class. Since this is use on semiconductor wafer this would address the 3D information structure elements.),wherein each model in the plurality of different model can predict, with a predefined accuracy, 3D information regarding a substrate that belongs to a different class of substrates than other models in the plurality of models (figure 19 part 318 and 320 teaches using knowledgebase (stored with plurality of different models) to matching and generating class with certainty value; column 8 lines 10-30 teaches knowledgebase with storage of different model with rules for confident level view as predicting, where the confidence level is based on mathematically weighting, mean and standard deviation. For example, 60 percent, which is view as the predefined accuracy for prediction).
MIDDLEBROOKS et al and Hennessey et al are both in the field of image processing especially for substrate such as wafer with further processing such as searching, matching and predicting of the plurality of structural elements of the substrates such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify by enhancing the reference database that stored digital images of SEM by MIDDLEBROOKS et al (0064-0065) with Hennessey et al by increase storage with further information of different models and different classes of substrates by incorporating the knowledgebase with the reference database with plurality of different models and classes regarding anomalies and defects, where the combination of  reference models of MIDDLEBROOKS et al, and defect and anomalies models of Hennessey et al, will achieve better accuracy by narrowing and focusing the scope of the system classification effort as disclosed by Hennessey et al in column 29 lines 50-65. Examiner view that the better and accurate classification results in better prediction. 

Claim 16:
MIDDLEBROOKS et al further teaches:
The system according to claim 15 wherein 
the system comprises an imager that is configured to acquire the SEM images (0007 teaches the use of scanning electron microscope (SEM) for images; 0008 teaches SEM images of devices structures).

Claim 17:
MIDDLEBROOKS et al further teaches:
(New) The method according to claim 1 wherein the first set of one or more attributes is limited to attributes of the structural elements of the substrate while the second set of one or more attributes can include one or more attributes related to the entire substrate (0007 teaches the use to SEM to measure critical dimension of structure and substrates, which are view as attributes, and the structure is view as first set of attributes; 0130 teaches matching/searching models with identify parameters, contours, patterns which are view as structural elements, where pattern is considered as a second set of attribute, 0003 and 0054 teaches support of an entire pattern (substrate) is radiated with a beam or imaged).

Claim 18:
MIDDLEBROOKS et al further teaches:
(New) The non-transitory computer-readable memory according to claim 14 wherein the first set of one or more attributes is limited to attributes of the structural elements of the substrate while the second set of one or more attributes can include one or more attributes related to the entire substrate (0007 teaches the use to SEM to measure critical dimension of structure and substrates, which are view as attributes, and the structure is view as first set of attributes; 0130 teaches matching/searching models with identify parameters, contours, patterns which are view as structural elements, where pattern is considered as a second set of attribute, 0003 and 0054 teaches support of an entire pattern (substrate) is radiated with a beam or imaged)..

Claim 19:
MIDDLEBROOKS et al further teaches:
 (New) The system according to claim 15 wherein the first set of one or more attributes is limited to attributes of the structural elements of the substrate while the second set of one or more attributes can include one or more attributes related to the entire substrate (0007 teaches the use to SEM to measure critical dimension of structure and substrates, which are view as attributes, and the structure is view as first set of attributes; 0130 teaches matching/searching models with identify parameters, contours, patterns which are view as structural elements, where pattern is considered as a second set of attribute, 0003 and 0054 teaches support of an entire pattern (substrate) is radiated with a beam or imaged).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tam (US 8,013,301) teaches Measurement system and a method – figures 2 and 3
Sakai et al (US 2012/0141011) teaches DEFECT IMAGE PROCESSING APPARATUS, DEFECT IMAGE PROCESSING METHOD, SEMICONDUCTOR DEFECT CLASSIFYING APPARATUS, AND SEMICONDUCTOR DEFECT CLASSIFYING METHOD – figures 4, 6 and 9

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656